In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 15-0609V
                                      Filed: August 6, 2015
                                           Unpublished

****************************
THEODORE JOHN THIES,       *
                           *
              Petitioner,  *                                Ruling on Entitlement; Concession;
                           *                                Influenza (“flu”) Vaccine; Shoulder
v.                         *                                Injury Related to Vaccine Administration
                           *                                (“SIRVA”); Special Processing Unit
                           *                                (“SPU”)
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
              Respondent.  *
****************************

Jeffrey Pop, Attorney at Law, Beverly Hills, CA, for petitioner.
Douglas Ross, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Vowell, Chief Special Master:

       On June 16, 2015, Theodore John Thies (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq, 2 [the “Vaccine Act” or “Program”]. The petition alleges that as a
result of an influenza (“flu”) vaccination on October 9, 2013, petitioner suffered a
shoulder injury related to vaccine administration (“SIRVA”). Petition at 2. The case was
assigned to the Special Processing Unit (“SPU”) of the Office of Special Masters.

      On August 5, 2015, respondent filed her Rule 4(c) Report [“Res. Report”], in
which she concedes that petitioner is entitled to compensation in this case. Resp.
Report at 3. Specifically, respondent concluded that “petitioner suffered a non-Table
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, it will be
posted on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
injury of SIRVA and that the preponderance of the medical evidence indicates that the
injury was causally related to the flu vaccination he received on October 9, 2013.” Id. at
2. Additionally, based on the evidence of record, petitioner has satisfied all legal pre-
requisites and other requirements for compensation under the Vaccine Act. Id. at 3.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                  s/Denise K. Vowell
                                  Denise K. Vowell
                                  Chief Special Master




                                            2